Name: 95/137/EC: Council Decision of 7 April 1995 on the signature, by the Community, without reservation of ratification, on the Convention on Customs Treatment of Pool Containers used in International Transport (Geneva, 21 January 1994)
 Type: Decision
 Subject Matter: tariff policy;  organisation of transport;  international affairs;  legal form of organisations
 Date Published: 1995-04-22

 22.4.1995 EN Official Journal of the European Communities L 91/45 COUNCIL DECISION of 7 April 1995 on the signature, by the Community, without reservation of ratification, on the Convention on Customs Treatment of Pool Containers used in International Transport (Geneva, 21 January 1994) (95/137/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, in conjunction with the first sentence of Article 228 (2), Having regard to the proposal from the Commission, Whereas the Convention on Customs Treatment of Pool Containers used in International Transport, hereinafter called the Convention, negotiated under the auspices of the United Nations and signed at Geneva on 21 January 1994, seeks to promote efficient use of containers in international transport by facilitating administrative procedures, with a view in particular to reducing transport of empty units; Whereas Article 14 (3) of the Convention provides for its signature by regional economic integration organizations; Whereas, in the light of its major practical advantages for economic operators, the Convention should be approved and signed by the Community without reservation of ratification; Whereas the Convention should nonetheless be accepted with a reservation reflecting certain constraints pertaining to the customs union and to the current level of harmonization with regard to the import and export of spare parts for repairs and of container accessories and equipment; Whereas, therefore, the Community should become a Contracting Party to the Convention, with the abovementioned reservation, HAS DECIDED AS FOLLOWS: Article 1 The Convention on Customs Treatment of Pool Containers used in International Transport is hereby approved, with a reservation, on behalf of the Community as regards the matters which fall within its exclusive competence. The text of the Convention and the Community reservation entered thereto appear respectively in Annexes I and II. The text of the notification provided for in Article 14 (3) of the Convention appears in Annex III. Article 2 The President of the Council is hereby authorized to designate the person empowered to:  sign, without reservation of ratification, the Convention in order to bind the Community,  proceed with the notification provided for in Article 14 (3) of the Convention. Done at Luxembourg, 7 April 1995. For the Council The President J. ROSSI